

113 HJ 85 PCS: Making continuing appropriations for the Federal Emergency Management Agency for fiscal year 2014, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 210113th CONGRESS1st SessionH. J. RES. 85IN THE SENATE OF THE UNITED STATESOctober 5, 2013Received; read the first timeOctober 7, 2013Read the second time and placed on the calendarJOINT RESOLUTIONMaking continuing appropriations for the Federal Emergency Management Agency for fiscal year 2014, and for other purposes.That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the Federal Emergency Management Agency for fiscal year 2014, and for other purposes, namely:101.(a)Such amounts as may be necessary, at a rate for operations as provided in the Department of Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6) and under the authority and conditions provided in such Act, for continuing projects or activities that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2013, and for which appropriations, funds, or other authority were made available by such Act under the heading Protection, Preparedness, Response, and Recovery—Federal Emergency Management Agency.(b)The rate for operations provided by subsection (a) for each account shall be calculated to reflect the full amount of any reduction required in fiscal year 2013 pursuant to—(1)any provision of division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), including section 3004; and(2)the Presidential sequestration order dated March 1, 2013, except as attributable to budget authority made available by the Disaster Relief Appropriations Act, 2013 (Public Law 113–2).102.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.103.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or (3) December 15, 2013.104.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.105.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities.106.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2013, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses.107.It is the sense of Congress that this joint resolution may also be referred to as the National Emergency and Disaster Recovery Act.This joint resolution may be cited as the Federal Emergency Management Agency Continuing Appropriations Resolution, 2014.Passed the House of Representatives October 4, 2013.Karen L. Haas,ClerkOctober 7, 2013Read the second time and placed on the calendar